IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         : No. 508
                               :
REAPPOINTMENTS TO THE CRIMINAL : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE     : DOCKET


                                       ORDER

PER CURIAM
         AND NOW, this 21st day of December, 2018, the Honorable Beth A. Lazzara,

Allegheny County, and Peter Rosalsky, Esquire, Philadelphia, are hereby reappointed as

members of the Criminal Procedural Rules Committee for a term of three years,

commencing February 4, 2019.